DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/119,332) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/119,332, all further correspondence regarding the instant application should be directed to the Examiner.

Claimed Foreign Priority
Acknowledgment is made of (1) Applicant’s claim for foreign priority based on an application filed in Japan on December 25, 2019; and (2) certified copies of papers required by 37 C.F.R. § 1.55.

Information Disclosure Statement (IDS)
The IDS filed December 11, 2020 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Specification
37 C.F.R. § 1.75(d)(1) recites “The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.”  
“The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import.”  MPEP § 608.01(o).
The Specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 C.F.R. § 1.75(d)(1); MPEP § 608.01(o).  Notably, the Specification does not provide proper antecedent basis for the terms 
“communication interface correspondence” (claim 1, line 6); 
“set communication interface correspondence” (claim 1, line 10); and
“Domain Name System (DNS) name resolution server correspondence” (claim 1, line 11).
37 C.F.R. § 1.72(a) recites “The title of the invention may not exceed 500 characters in length and must be as short and specific as possible.”
The title of the invention is objected to under § 1.72(a) for failing to be as specific as possible.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: “REQUESTING NAME RESOLUTION FROM DETERMINED EXTERNAL DNS SERVER.”
The use of trade names or marks used in commerce (e.g., LINUX at Spec. ¶ 31) has been noted in this application.  Trade names or marks should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trade marks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  This is not an objection.

Claim Objections
The following is a quotation of 37 C.F.R. § 1.71(a): 
The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.

Claims 1–15 are objected to under 37 C.F.R. § 1.71(a) for the following informalities:
(1) claim 1, line 17 should be “wherein a DNS client request[ing] for the name resolution.”  Claims 14 and 15 by analogy.; and
(2) claim 4, line 6 should be “where the operation for registering”.

Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b): “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”
Claims 1–15 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Notably,
(1) claim 1, line 12, although antecedent basis exists for the term “Domain Name System (DNS) name resolution server correspondence,” clear antecedent basis is lacking for “the DNS name resolution server.”  See MPEP § 2173.05(e).  
(2) claim 1, line 20, although antecedent basis exists for the term “host name,” clear antecedent basis is lacking for “the host name included in the received request for the name resolution.”  Claims 14 and 15 by analogy.
	(3) claim 2, line 2, “the other communication interface” lacks clear antecedent basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: US-20210400010-A1; US-20060112176-A1; US-10819697-B1; US-20190036871-A1; US-20170373962-A1; US-20170093802-A1; US-20160218977-A1; US-20160094645-A1; US-20140207835-A1; US 20140149578-A1; US-20140149601-A1; US-20140245359-A1; US-20090222584 A1; US-20090019145-A1; US-20020010798-A1; and JP2010193015 English machine-translation, WIPO IP PORTAL, pp. 1-32, 2-9-2010 publication date.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449